El Juez Asociado Señor Todd, Jr.,
emitió la opinión del tribunal.
La Corte de Distrito de Ponce dictó sentencia por la que declaró sin lugar la demanda de filiación en este caso. La demandante nació en el año 1908 y basó sn acción en el ar-tículo 189 del Código Civil de 1902, incisos 2 y 3, vigente en dicha fecha, que disponía:
“Artículo 189. — El padre está obligado a reconocer al hijo ile-gítimo en los casos siguientes:
“1. . . . .
“2. Cuando pública o privadamente le tenga por hijo suyo o le haya llamado tal en conversación o se ocupe de su educación y sostenimiento,
“3. Cuando la madre fué conocida viviendo en concubinato con el padre al tiempo del embarazo o nacimiento del hijo, o cuando éste haya nacido llevando sus padres relaciones amorosas.”
Después de hacer un comprensivo análisis de la extensa prueba presentada por las partes, la corte inferior llegó a la conclusión de que la demandante no probó que su madre Felina López fuese conocida viviendo en concubinato con el demandado Benigno Rodríguez Pietri, o que éste haya te-nido a la demandante, pública o privadamente, por hija suya ni la haya llamado tal en conversación ni se haya ocupado de su educación y sostenimiento.
En este recurso la demandante alega que la corte senten-ciadora erró ál apreciar la prueba en cuanto a las dos cau-sales de filiación alegadas.
 Es éste uno de tantos casos en que la prueba es contradictoria y en el cual la corte a quo, al dirimir el conflicto, expresamente hace constar que no le ha merecido crédito la prueba de la demandante consistente en su propia declaraqión y en la de su madre, su padrastro y su hermana, mientras que sí le ha merecido crédito la del demandado, consistente, no sólo en su propia declaración, sino también en la de numeroso's testigos del pueblo de Guayanilla, y en-*758tre ellos algunos mencionados por la demandante en su de-claración como que presenciaron actos de reconocimiento filial del demandado, hechos que ellos negaron.
Hemos leído detenidamente las trescientas ocho páginas de la transcripción de la evidencia y estamos convencidos de que la demandante no probó que su madre Felina López vi-viera en concubinato con el demandado, tal y como hemos dicho repetidas veces que es necesario que se pruebe dicho estado. Bianchi v. Sucn. Bianchi, 67 D.P.R. 594, y casos en él citados; Vázquez v. De Jesús, 65 D.P.R. 900; Montañéz v. Rodríguez, 67 D.P.R. 214. (1) Y en todos estos casos se tuvo en cuenta y se citó el de Colón v. Sucn. A. J. Tristani, 44 D.P.R. 171, que es en el que principalmente descansa la apelante para sostener su recurso.
El alcance del caso de Colón v. Sucn. A. J. Tristani, supra, en cuanto, al concubinato, fue bien aclarado, en recon-sideración del mismo caso, en 45 D.P.R. 227, 238-9, cuando se dijo: “No hemos equiparado las relaciones de un hombre con su querida al estado de concubinato.” Dicho caso, al igual que el presente,, se basó, no sólo en el concubinato, sino también en la posesión de estado de hijo natural. En-tre aquél y éste, sin embargo existe una gran diferencia. Mientras en el de Tristani la corte inferior declaró probado que Josefa 'Colón era la querida de Tristani y que además éste realizó una serie de actos que, según esta Corte, equiva-lían a la posesión de estado, en el presente la corte inferior no dió crédito a la prueba de la demandante en cuanto al concubinato y tampoco en cuanto a la posesión de estado. No podemos, ni tenemos por qué, entrar a considerar y resolver las implicaciones que el caso de Tristani pueda tener con el presente y otros en los cuales la. situación de hechos considerados probados por las cortes de distrito es distinta. *759Cada caso tiene que ser resuelto de acuerdo con hechos que estén justificados por la prueba creída, por la corte.
 Salvo manifiesto error, pasión, prejuicio o parcialidad en la apreciación de la prueba, siempre nos inclinamos a respetar las conclusiones de hecho de las cortes de distrito, ' excepto en aquellos casos en que la prueba incóntrovertida demuestra lo contrario y esto, desde luego, caería dentro del ámbito del manifiesto error. En casos como el presente hemos dicho que generalmente no. revocaremos la conclusión de la corte sentenciadora. Mercado v. Sucn. Mangual, 35 D.P.R. 422; Castro et al. v. Quiñones, 29 D.P.R. 744; Montalvo v. Montalvo et al., 25 D.P.R. 858.
No podemos convenir con la apelante en que la corte inferior estaba obligada a dar' crédito a su prueba por el he-cho de que existan contradicciones en las declaraciones de los testigos del demandado. Esas contradicciones existen tanto en la prueba del demandado, como en la de la apelante. Se trata de hechos ocurridos en el año 1907, en cuanto al alegado concubinato, y hasta el año 1927, en cuanto a los. de posesión de estado. Raro es, en verdad, que ni en cuanto al primero ni en cuanto a los segundos, la apelante no .pu-diera presentar un solo testigo ajeno a su familia. Sin embargo, el demandado demostró, con prueba que mereció cré-dito a la corte, que la madre de la apelante no sólo llevó re-laciones, sino que vivía con el padrastro de la apelante para la fecha en que ella nació, y que ya antes había tenido otra hija, Isabel, con otro hombre. En igual forma, la prueba de la apelante, en cuanto a los actos de reconocimiento del de-mandado en distintas ocasiones, tratándola como hija en pú-blico e interesándose en sus estudios, fué contradicha por la del demandado, y entre ellas, como hemos dicho, están las declaraciones de Carmen García y Rafael Dávila, menciona-dos por la demandante como conocedores de algunos de esos hechos, lo cual ellos negaron. Si a la corte inferior le hu-biera merecido crédito la prueba de la apelante y hubiera *760dictado sentencia a sn favor, en igual forma estaríamos in-clinados a respetar sn apreciación de la prueba.

Debe confirmarse la sentencia apelada.

El Juez Asociado $r. De Jesús no intervino.

(1) Si bien el alcance de estos dos últimos casos fué aclarado y limitado en el de Pueblo v. Rodríguez, 67 D.P.R. 735, 737, en relación con el derecho a alimentos una vez probada la paternidad, en ambos se ratificó la regla on cuanto a la prueba necesaria para establecer el concubinato.